                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )
                                                )
              v.                                )   Case No. 20-03129-03-CR-S-SRB
                                                )
CHRISTINE MARIE ROSSITER,                       )
                                                )
              Defendant.
                                                )
                                                )


                                           ORDER



       After the United States moved for pretrial detention, a hearing was held in this matter

pursuant to 18 U.S.C. § 3142(f). The defendant was present personally and was represented by

counsel Erica Mynarich, attorney at law. The United States was represented by Ami Miller,

Assistant United States Attorney.

       An indictment has been returned alleging that the defendant committed an offense

involving a minor victim. There exists therefore a rebuttable presumption that there are no

conditions which would reasonably assure appearances at all proceedings, as required, and the

safety of other persons and/or the community. See 18 U.S.C. § 3142(e)(3)(E). Based on the

evidence presented at the hearing, there are no conditions that the Court can impose that would

reasonably assure the safety of other persons or the community.

       The factors to be considered by the Court in determining whether the defendant should be

detained pending trial are enumerated in section 3142(g). The Court has already noted that this
case involves a minor victim. The evidence at the detention hearing established that the weight

of the evidence against the defendant is overwhelming.

        Regarding potential danger to the community, the Court notes the nature of the instant

offense and that the charge involves a child, use of an internet-capable device, and a sex offense.

The Court also notes defendant’s current and historical mental health issues and safety concerns

for the community.

         Based on all the foregoing, the Court finds by finds by clear and convincing evidence

that the defendant is a danger to the community.

        IT IS THEREFORE ORDERED that the defendant be and is hereby detained without

bail.

        IT IS FURTHER ORDERED that the defendant be committed to the custody of the

Attorney General or his designated representative for confinement in a correction facility

separate, to the extent practicable, from persons awaiting or serving sentences or being held in

custody pending appeal. The defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States, or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver the

defendant to the United States Marshal for the purpose of an appearance in connection with a

court proceeding.

IT IS SO ORDERED.

DATED: January 4, 2021

                                              /s/ David P. Rush
                                             DAVID P. RUSH
                                             United States Magistrate Judge




                                                2
